Citation Nr: 0726249	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-37 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss from November 4, 2004 to January 26, 2006, and 
entitlement to a compensable rating for bilateral hearing 
loss from January 27, 2006.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1976 to October 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran service connection, but awarded a 
noncompensable rating for his right ear disability, and 
subsequently, granted service connection and awarded a 
noncompensable rating for bilateral hearing loss.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Pursuant to the January 2005 VA audiological examination, 
the veteran had hearing loss in the right ear with a numeric 
designation of V, and his left ear, which was not service 
connected at the time of the examination, had a numeric 
designation of I. 

3.  Pursuant to the January 2006 VA audiological examination, 
the veteran had hearing loss in the right ear with a numeric 
designation of II, and hearing loss in the left ear with a 
numeric designation of II.  

4.  There is no evidence of occupational impairment as to 
refer this case to the Director of Compensation and Pension 
for extraschedular rating.  





CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for right ear hearing 
loss prior to January 27, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 
Diagnostic Code 6100 (2006). 

2.  Criteria for a compensable rating for bilateral hearing 
loss as of January 27, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2006).

3.  Criteria for extraschedular consideration have not been 
met as to refer the issues of an increased initial rating for 
right ear hearing loss and for bilateral hearing loss to the 
Director of Compensation and Pension.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2004 and April 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the AOJ 
decision.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
In a letter dated in January 2007, the veteran waived the 60-
day due-process waiting period before Board consideration of 
his appeal.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks an increased initial evaluation for his 
right ear hearing loss, effective from November 4, 2004 to 
January 26, 2006, and an increased initial evaluation for 
bilateral hearing loss effective from January 27, 2006.  In a 
rating decision, dated in February 2005, the veteran was 
awarded service connection for right ear hearing loss and his 
disability was evaluated at 0 percent, effective November 4, 
2004.  In the veteran's November 2005 substantive appeal, he 
indicated that he went into service with a right ear 
disability and it was aggravated while in service.  He stated 
that the Army should have never enlisted him with his right 
ear condition.  In a July 2006 statement, the veteran 
indicated that his right ear disability has affected his left 
ear to the point where the hearing in his left ear is worse 
than in his right.  
Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability ratings is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

In January 2005, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
60
70
LEFT
20
30
45
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 68 percent in the left ear.  The 
audiologist opined that the veteran had moderately severe 
sloping to profound primarily conductive hearing loss in the 
right ear and moderate, rising to normal, sloping to 
moderately severe conduction hearing loss in the left ear.  

In January 2006, the veteran underwent a second VA 
audiological examination, and puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
45
LEFT
40
30
55
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear.  The 
examiner diagnosed the veteran as having moderately sloping 
sensorineural loss in the right ear and moderate to severe 
mixed hearing loss in the left ear.  

In December 2006, the veteran underwent a third VA 
audiological examination, and puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
20
25
LEFT
25
35
45
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
audiologist indicated that "the right ear hearing is normal, 
though a slight conductive component is apparent," and the 
"left ear [has] moderate to mil[d] sloping to a moderate 
mixed hearing loss."  

In August 2005, the veteran underwent a successful right ear 
tympanoplasty with a temporalis fascia graft.  In April 2006, 
the veteran underwent a left ear tympanoplasty with a 
temporalis fascia graft.  The initial procedure on the left 
ear was unsuccessful, but was successful when repeated in 
August 2006.  

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's right ear hearing disability, 
does not allow for a compensable rating prior to January 26, 
2006.  Using the audiological testing results from the 
January 2005 examination, which reflected the veteran's most 
severe level of right ear hearing impairment, the veteran had 
a puretone threshold average of 64 in the right ear. There is 
evidence that the veteran had an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  The veteran had 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) in 
his right ear.  Therefore, the Board may use either Table VI 
or Table VIA under 38 C.F.R. § 4.85 to determine the 
veteran's numeric designation.  The veteran's puretone 
threshold average in the right ear of 64 results in a numeric 
designation of V under Table VIA.  Because the veteran's left 
ear was not service connected in January 2005, the left ear 
is assigned a numeric designation of I.  See 38 C.F.R 
§ 4.85(f).  Thus, the numeric designation of V converges with 
the numeric designation of I at a point that indicates a 0 
percent (noncompensable) rating.  

Under Table VI, the veteran's puretone threshold average of 
64 and speech recognition ability of 84 percent in the right 
ear results in a numeric designation of III.  For the reasons 
stated above, the veteran's left ear is assigned a numeric 
designation of I.  Thus, the numeric designation of III 
converges with the numeric designation of I at a point that 
indicates a 0 percent (noncompensable rating).  Therefore, 
using either Table VI or Table VIA under 38 C.F.R § 4.85, the 
veteran is awarded a noncompensable rating.  

Equally, the veteran's diagnosis of bilateral hearing loss is 
not of a severity to allow for a compensable rating from 
January 27, 2006.  In the January 2006 audiological 
examination, which reflected the most severe level of 
bilateral hearing loss, the veteran had a puretone average of 
36 in the right ear and a puretone average of 50 in the left 
ear.  The veteran had speech recognition scores of 88 percent 
in the right ear and 86 percent in the left ear.  These 
result in numeric designations of II in the right ear and of 
II in the left ear.  Thus, the numeric designation of II 
converges with the numeric designation of II at a point that 
indicates a 0 percent (noncompensable) rating.  After 
reviewing the January 2006 audiological report, there is no 
evidence that the veteran has an exceptional pattern of 
bilateral hearing impairment.  See 38 C.F.R. § 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The veteran's claims 
for a compensable rating for right ear hearing loss, from 
November 4, 2004 to January 26, 2006, and for bilateral 
hearing loss from January 27, 2006, are both denied on a 
schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss, although he has had surgery in both ears.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  
Therefore, because there is no evidence of the veteran having 
occupational impairment due to hearing loss, the Board finds 
that the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of 
extraschedular ratings for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer 
these claims to the Director of Compensation and Pension for 
extraschedular review.


ORDER

Compensable ratings for right ear hearing loss from November 
4, 2004 to January 26, 2006, and for bilateral hearing loss 
from January 27, 2006, are denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


